Appeal by defendant from an order of the County Court, Queens County, dated December 15, 1958, which denied, without a hearing, his coram nobis application to vacate a judgment of said court rendered March 17, 1950, convicting him, after trial, of burglary in the second degree and sentencing him to the New, York City Penitentiary. Defendant’s principal contention is that the proof at the trial was insufficient to warrant the conviction. Order affirmed (People v. Sullivan, 3 N Y 2d 196). Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.